Exhibit 10.1

MARVELL TECHNOLOGY GROUP LTD.

EXECUTIVE PERFORMANCE INCENTIVE PLAN

(Effective April 16, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   SECTION 1 BACKGROUND, PURPOSE AND DURATION      1      1.1  
    Effective Date      1      1.2       Purpose of the Plan      1    SECTION 2
DEFINITIONS      1      2.1       “Actual Award”      1      2.2  
    “Affiliate”      1      2.3       “Base Salary”      1      2.4  
    “Board”      2      2.5       “Change in Control”      2      2.6  
    “Code”      2      2.7       “Committee”      2      2.8       “Company”   
  2      2.9       “Determination Date”      2      2.10       “Disability”     
2      2.11       “Employee”      3      2.12       “Fiscal Year”      3     
2.13       “Maximum Award”      3      2.14       “Participant”      3      2.15
      “Payout Formula”      3      2.16       “Performance Goals”      3     
2.17       “Performance Period”      3      2.18       “Plan”      3      2.19  
    “Target Award”      3      2.20       “Termination of Employment”      4   
SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS      4      3.1
      Performance Goals      4      3.2       Selection of Participants      5
     3.3       Determination of Performance Goals      5      3.4  
    Determination of Target Awards      5      3.5       Determination of Payout
Formula      5      3.6       Date for Determinations      5      3.7  
    Determination of Actual Awards      6    SECTION 4 PAYMENT OF AWARDS      6
     4.1       Right to Receive Payment      6      4.2       Timing of Payment
     6      4.3       Form of Payment      6      4.4       Termination of
Employment      7   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   SECTION 5 ADMINISTRATION      7      5.1       Committee is
the Administrator      7      5.2       Committee Authority      7      5.3  
    Decisions Binding      7      5.4       Delegation by the Committee      8
   SECTION 6 GENERAL PROVISIONS      8      6.1       Tax Withholding      8   
  6.2       No Effect on Employment      8      6.3       Participation      8
     6.4       Indemnification      8      6.5       Successors      9      6.6
      Nontransferability of Awards      9    SECTION 7 AMENDMENT, TERMINATION
AND DURATION      9      7.1       Amendment, Suspension or Termination      9
     7.2       Duration of the Plan      9    SECTION 8 LEGAL CONSTRUCTION     
10      8.1       Gender and Number      10      8.2       Severability      10
     8.3       Requirements of Law      10      8.4       Governing Law      10
     8.5       Captions      10      8.6       Code Section 409A      10   

 

ii



--------------------------------------------------------------------------------

MARVELL TECHNOLOGY GROUP LTD.

EXECUTIVE PERFORMANCE INCENTIVE PLAN

SECTION 1

BACKGROUND, PURPOSE AND DURATION

1.1 Effective Date. The Plan is effective April 16, 2015 (the “Effective Date”),
subject to approval by the shareholders of the Company at the 2015 Annual
General Meeting of Shareholders of the Company.

1.2 Purpose of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating Participants (1) to perform to the best
of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing Participants with the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under Section 162(m) of the Code.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.7 to eliminate or reduce the award
otherwise determined by the Payout Formula.

2.2 “Affiliate” means a member of the Company’s “affiliated group,” as defined
in Section 1504 of the Code (determined without regard to Section 1504(b) of the
Code).

2.3 “Base Salary” means as to any Performance Period, the Participant’s earned
salary during the Performance Period. Such Base Salary shall be before both
(a) deductions for taxes or benefits, and (b) deferrals of compensation pursuant
to Company-sponsored plans and Affiliate-sponsored plans.



--------------------------------------------------------------------------------

2.4 “Board” means the Board of Directors of the Company.

2.5 “Change in Control” means the occurrence of any of the following, in one or
a series of related transactions:

a. Change in ownership of the Company;

b. Change in effective control of the Company; or

c. Change in the ownership of a substantial portion of the Company’s assets
(with an asset value change in ownership exceeding more than 50% of the total
gross fair market value replacing the 40% default rule);

all as defined under Section 409A of the Code, the final Treasury Regulations
and the official Internal Revenue Service guidance thereunder (“Section 409A”).

2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

2.7 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.

 

  2.8 “Company” means Marvell Technology Group Ltd. or any successor thereto.

2.9 “Determination Date” means a date within ninety (90) days following the
commencement of any Performance Period, but in no event after twenty-five
percent (25%) of the Performance Period has elapsed (or such other time as may
be required or permitted that will not jeopardize a Target Award or Actual
Award’s qualification as performance-based compensation under Section 162(m) of
the Code).

2.10 “Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.

 

2



--------------------------------------------------------------------------------

2.11 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.12 “Fiscal Year” means the fiscal year of the Company.

2.13 “Maximum Award” means as to any Participant for any Performance Period,
$6,000,000.

2.14 “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

2.15 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.5 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

2.16 “Performance Goals” shall have the meaning as set forth in Section 3.1 of
the Plan.

2.17 “Performance Period” means a Fiscal Year or such longer or shorter period
as determined by the Committee in its sole discretion.

2.18 “Plan” means the Marvell Technology Group Ltd. Executive Performance
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.

2.19 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.4.

 

3



--------------------------------------------------------------------------------

2.20 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1 Performance Goals. The granting of awards pursuant to the Plan may be made
subject to the attainment of goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) relating to one or more business criteria within
the meaning of Section 162(m) of the Code to be applicable to a Participant for
a Target Award for a Performance Period (“Performance Goals”). As determined by
the Committee, the Performance Goals for any Target Award applicable to a
Participant may provide for a targeted level or levels of achievement using one
or more of the following measures: attainment of research and development
milestones, business divestitures and acquisitions, cash flow, customer
retention or acquisition, business unit performance, earnings (which may include
earnings before interest, taxes, depreciation or amortization (EBITDA)),
earnings per share, expense reduction, gross margin, growth with respect to any
of the foregoing measures, market share, net income, new product development,
operating income, operating margin, pre-tax profit, product release timelines,
productivity, return on capital employed, return on shareholder equity, return
on sales, revenue, revenue growth, and total shareholder return. Performance
Goals may differ from Participant to Participant, Performance Period to
Performance Period and from award to award. Any criteria used may be measured,
as applicable, (i) in absolute terms; (ii) in relative terms over the passage of
time and/or any measurement against other companies or financial or business or
stock index metrics particular to the Company); (iii) on a per share and/or
share per capita basis; (iv) against the performance of the Company as a whole
or against any Affiliate(s), or a particular segment(s), a business unit(s) or a
product(s) of the Company; (v) on a pre-tax or after-tax basis; and/or
(vi) using an actual foreign exchange rate or on a foreign exchange neutral
basis. Prior to the Determination Date, the Committee shall determine whether
any element(s) (for example, but not by way of limitation, the effect of mergers
or acquisitions) shall be included in or excluded from the calculation of any
Performance Goal with respect to any Participants (whether or not such
determinations result in any Performance Goal being measured on a basis other
than generally accepted accounting principles). In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Committee prior to or at the time of the issuance of an award
and which is consistently applied with respect to a Performance Goal in the
relevant Performance Period. The Committee will appropriately adjust any
evaluation of performance under a Performance Goal to exclude (i) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
conditions and results of operations appearing in the Company’s annual report to
shareholders for the applicable year; or (ii) the effect of any changes in
accounting principles affecting the Company’s or a business units’

 

4



--------------------------------------------------------------------------------

reported results. In addition, the Committee will adjust any performance
criteria, Performance Goal or other feature of an award that relates to or is
wholly or partially based on the number of, or the value of, any stock of the
Company, to reflect any stock dividend or split, repurchase, recapitalization,
combination, or exchange of shares or other similar changes in such stock.

3.2 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period. The
Committee, in its sole discretion, also may designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and shall be determined on a Performance Period by Performance
Period basis. Accordingly, an Employee who is a Participant for a given
Performance Period in no way is guaranteed or assured of being selected for
participation in any subsequent Performance Period.

3.3 Determination of Performance Goals. The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing.

3.4 Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing.

3.5 Determination of Payout Formula. On or prior to the Determination Date for a
Performance Period, the Committee, in its sole discretion, shall establish a
Payout Formula for purposes of determining the Actual Award (if any) payable to
each Participant. Each Payout Formula shall (a) be in writing, (b) be based on a
comparison of actual performance to the Performance Goals, (c) provide for the
payment of a Participant’s Target Award if the Performance Goals for the
Performance Period are achieved at the predetermined level, and (d) provide for
the payment of an Actual Award greater than or less than the Participant’s
Target Award, depending upon the extent to which actual performance exceeds or
falls below the Performance Goals. Notwithstanding the preceding, in no event
shall a Participant’s Actual Award for any Performance Period exceed the Maximum
Award.

3.6 Date for Determinations. The Committee shall make all determinations under
Sections 3.2 through 3.5 on or before the Determination Date.

 

5



--------------------------------------------------------------------------------

3.7 Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing (for example, in its meeting minutes) the
extent to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded, as determined by the Committee. A
Participant will be eligible to receive an Actual Award intended to qualify as
performance-based compensation under Section 162(m) of the Code for a
Performance Period only if the Performance Goals for such period are achieved.
If the Performance Goals for a Performance Period are not achieved, a
Participant will not receive payment of any Actual Award based on such
Performance Goals and will not receive a grant of any make-up Actual Award for
such Performance Period or any other newly-granted Actual Award for such
Performance Period. The Actual Award for each Participant shall be determined by
applying the Payout Formula to the level of actual performance that has been
certified in writing by the Committee. Notwithstanding any contrary provision of
the Plan, in determining the amounts earned by a Participant pursuant to an
award intended to qualified as performance-based compensation under
Section 162(m) of the Code, the Committee will have the right to (a) reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period, (b) determine what Actual Award, if any, will be paid in the
event of a Termination of Employment as the result of a Participant’s death or
Disability or upon a Change in Control or in the event of a Termination of
Employment following a Change in Control prior to the end of the Performance
Period, and (c) determine what Actual Award, if any, will be paid in the event
of a Termination of Employment other than as the result of a Participant’s death
or Disability prior to a Change in Control and prior to the end of the
Performance Period to the extent an actual Award would have otherwise been
achieved had the Participant remained employed through the end of the
Performance Period.

SECTION 4

PAYMENT OF AWARDS

4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

4.2 Timing of Payment. Subject to Section 3.7, payment of each Actual Award
shall be made as soon as administratively practicable following the
determination of the Actual Award payment.

4.3 Form of Payment. Each Actual Award shall be paid in cash (or its equivalent)
in a single lump-sum and/or in the form of an equity award, as determined in the
sole discretion of the Committee. To the extent that the Committee determines
that an Actual Award is payable in part or in full as an equity award

 

6



--------------------------------------------------------------------------------

instead of cash, the number of shares subject to such equity award will be
determined subject to a conversion ratio, as determined in the sole discretion
of the Committee. All equity awards will be issued pursuant to the terms,
conditions and procedures of the Marvell Technology Group Ltd. Amended and
Restated 1995 Stock Option Plan as may be hereafter amended from time to time or
any successor equity incentive plan that the Company may adopt from time to time
(the “Stock Plan”) and an award agreement thereunder; provided that any such
equity award may be subject to service-based vesting.

4.4 Termination of Employment. Except as permitted in Section 3.7, if a
Participant incurs a Termination of Employment for any reason prior to the date
of payment of an Actual Award, such Participant shall not be entitled to an
Award.

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under Section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify. Any member of the Committee may resign at any time by notice
in writing mailed or delivered to the Secretary of the Company. As of the
Effective Date of the Plan, the Plan shall be administered by the Executive
Compensation Committee of the Board.

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
sub-plans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, and shall be given
the maximum deference permitted by law.

 

7



--------------------------------------------------------------------------------

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.

SECTION 6

GENERAL PROVISIONS

6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state, local and other taxes. Notwithstanding the foregoing, to the
extent an Actual Award is settled in whole or in part as an equity award
pursuant to Section 4.3, the Committee shall provide for appropriate tax
withholding requirements in the applicable award agreement consistent with the
terms of the Stock Plan. Further, the obligation of the Company to deliver
shares will be subject to a Participant satisfying the tax withholding
obligations described in the preceding sentence.

6.2 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.

6.3 Participation. No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.

6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any

 

8



--------------------------------------------------------------------------------

award, and (b) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter and/or organizational documents, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.

6.5 Successors. All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.

6.6 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an award granted to a Participant shall be available during his or her
lifetime only to the Participant.

SECTION 7

AMENDMENT, TERMINATION AND DURATION

7.1 Amendment, Suspension or Termination. The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Target Award theretofore granted to such
Participant. No award may be granted during any period of suspension or after
termination of the Plan.

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board or the Committee’s right to
amend or terminate the Plan), shall remain in effect until the 2020 Annual
General Meeting of Shareholders.

 

9



--------------------------------------------------------------------------------

SECTION 8

LEGAL CONSTRUCTION

8.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.3 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.4 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.

8.5 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

8.6 Code Section 409A. It is intended that this Plan comply with, or be exempt
from, Section 409A and any ambiguities herein will be interpreted to so comply
and/or be exempt from Section 409A. The Company and each Participant will work
together in good faith to consider either (i) amendments to the Plan; or
(ii) revisions to the Plan with respect to the payment of any awards, which are
necessary or appropriate to avoid imposition of any additional tax or income
recognition prior to the actual payment to the Participant under Section 409A.
In no event will the Company reimburse a Participant for any taxes that may be
imposed on the Participant as a result of Section 409A.

 

10